Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response filed 28 April 2021 and the information disclosure statement (IDS) filed 06 May 2021 have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-2, 4, 6-13, 15-24, and 40-42 are currently pending and have been examined.
Claims 1, 4, 6, 7, 16, 18, 19, 20, and 24 have been amended.
Claims 3, 5, 14, and 25- 39 have been canceled.
Claims 1-2, 4, 6-13, 15-24, and 40-42 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 13 August 2015 claiming benefit to Provisional Application 62/204,470.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6-13, 15-24, and 40-42 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1, 16, and 24 are drawn to a method, computer readable medium, or system, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method for creating a radiation treatment plan for a given patient in part performing the steps of repeatedly performing a treatment planning process comprising: detecting at least one contour identifying one or more anatomical structures and at least one tumor volume represented by the [image]; computing a set of dose treatment plans for the patient based on the at least one contour and a set of prior patient dose treatment plans; computing a set of recommended treatment results for the patient based on the at least one contour, a set of prior patient treatment results, the set of prior patient dose treatment plans, and a first model wherein each recommended treatment result in the set of recommended treatment results specifies one or more results of delivering a given treatment plan to a patient. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B). The claim steps recite a process of receiving diagnostic image, determining a treatment plan based on the image and historical patient data results from the planned treatment, and presenting the treatment plan to the user. This amounts to analyzing information in a way that can be performed mentally then displaying the results.
Independent claim 1 also recites a method for creating a radiation treatment plan for a given patient in part performing the steps of receiving [an image] that includes a representation of an interior of a patient who is to receive radiation treatment; presenting the set of recommended treatment results to a user for evaluation, receiving a user input providing at least one modified contour; and presenting, in real-time, a modified set of recommended treatment results generated based on the at least one modified contour and the first model, wherein the treatment planning process is repeated until a selection is made by the user 
Independent claim 16 recites an apparatus for creating a radiation treatment plan for a given patient in part performing the steps of repeatedly performing a treatment planning process comprising: detecting at least one contour identifying one or more anatomical structures and at least one tumor volume represented by the [image]; computing a set of dose treatment plans for the patient based on the at least one contour and a set of prior patient dose treatment plans; computing a set of recommended treatment results for the patient based on the at least one contour, a set of prior patient treatment results, the set of prior patient dose treatment plans, and a first model wherein each recommended treatment result in the set of recommended treatment results specifies one or more results of delivering a given treatment plan to a patient. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B). The claim steps recite a process of receiving diagnostic image, determining a treatment plan based on the image and historical patient data 
Independent claim 16 also recites an apparatus for creating a radiation treatment plan for a given patient in part performing the steps of receiving [an image] that includes a representation of an interior of a patient who is to receive radiation treatment; presenting the set of recommended treatment results to a user for evaluation; receiving a user input providing at least one modified contour; and presenting, in real-time, a modified set of recommended treatment results generated based on the at least one modified contour and the first model, wherein the treatment planning process is repeated until a selection is made by the user of one of the set of recommended treatment results; and in response to a selection from the user, providing the selected recommended treatment result to a system for generating a treatment plan for the patient that achieves the selected recommended treatment result. While these steps can be considered functions performable in the mind with pen and paper, they may also amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility  on p. 5 and MPEP § 2106.04(a)(2)(II) stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).
Independent claim 24 recites a system for creating a radiation treatment plan for a given patient in part performing the steps of; repeatedly performing a treatment planning process comprising: detecting at least one contour identifying one or more anatomical structures and at least one tumor volume represented by the [image]; computing a set of dose treatment plans for the patient based on the at least one contour and 
Independent claim 24 also recites a system for creating a radiation treatment plan for a given patient in part performing the steps of receiving [an image] that includes a representation of an interior of a patient who is to receive radiation treatment; presenting the set of recommended treatment results to a user for evaluation; receiving a user input providing at least one modified contour; and presenting, in real-time, a modified set of recommended treatment results generated based on the at least one modified contour and the first model, wherein the treatment planning process is repeated until a selection is made by the user of one of the set of recommended treatment results; in response to a selection from the user, and providing the selected recommended treatment result to a system for generating a treatment plan for the patient that achieves the selected recommended treatment result. While these steps can be considered functions performable in the mind with pen and paper, they may also amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility  on p. 5 and MPEP § 2106.04(a)(2)(II) stating certain activity 


Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1, 16, and 24 recite causing a treatment device to be configured, based on one or more physical parameters associated with the treatment plan, to deliver a treatment to the patient. The treatment plan determined from the abstract idea is not "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). The treatment limitation does not have a significant relationship to the judicial exception – that is it does not integrate the law of nature into a practical application. Finally, the treatment or prophylaxis limitation does not impose meaningful limits on the judicial exception and is only extra-solution activity or a field-of-use (see MPEP § 2106.04(d)(2) for further discussion on the consideration factors for a particular treatment and prophylaxis in Step 2A Prong Two). Therefore, the claims only recite the prophylactic step as a tool which only serves to as insignificant post solution activity (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
Claims 1, 16, and 24 recite a first model that is trained based on the set of prior patient treatment results and the set of prior patient dose treatment plans using one or more machine-learning techniques. The use of a model trained with prior patient treatment results and dose treatment plans using machine learning techniques is a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception. Absent of language wherein the model is generated and iteratively updated/trained by the system, the use of the model output of a machine learning system serves as an extra solution activity 
Claims 1, 16, and 24 recite imaging data. The specification defines imaging data as patient images produced by a medical imaging technology, such as computed tomography (CT), magnetic resonance imaging (MRI), X-ray, fluoroscopy, ultrasound, nuclear medicine including positron emission tomography (PET), or any other suitable medical imaging technology and can be a single or plurality of images (Detailed Description on p. 4 ¶ 0020). The use of imaging data, in this case to save the patient images, only recites the image data as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1, 16, and 25 recite a user interface. The specification defines the user interface as a tool the allows a clinician to visualize, interact with, and modify imaging data of the current patient and the set of recommended treatment results to achieve an optimal treatment result for the current patient on a display device (Detailed Description on p. 8 ¶ 0033). The use of a user interface, in this case to allow a clinician to visualize, interact with, and modify imaging data, only recites the user interface as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 16 and 24 recite a computer program instructions. The specification does not further define the computer program instructions/program. The use of program instructions, in this case to define the system’s algorithm, only recites the computer program instructions as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or 
Claims 16 and 24 recite a non-transitory computer-readable storage medium. The specification defines the non-transitory computer-readable storage medium as any type of media suitable for storing electronic instructions (Detailed Description p. 27 ¶ 0093). The use of a non-transitory computer-readable storage medium, in this case to store data and program code, only recites the non-transitory computer-readable storage medium as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 24 recites a processor. The specification notes only that the processor can be one or many processors executing the computer program code (Detailed Description on p. 27 ¶ 0093). The use of a processor, in this case to performing any or all of the steps, operations, or processes of the claimed invention, only recites the processor as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1, 16, and 24 recite an imaging data.
Claims 1, 16, and 25 recite a user interface.
Claims 16 and 24 recite a computer program instructions.

Claim 24 recites a processor.
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Claims 1, 16, and 24 recite causing a treatment device to be configured, based on the treatment plan, to deliver a treatment to the patient. Treating a patient based on a treatment plan is well understood, routine, and conventional. This position is supported by (1) Braswell and Jacobson (CA 2734992C)(see the Abstract for delivering a radiation treatment based a predetermined treatment plan); (2) Sayeh et al. (US Patent No 8,262,554)(see the Abstract for delivery of radiation treatment according to a predetermined plan); and (3) Mohan et al. (EP 2,605,828)(see the Background for delivery of radiation to the patient based on the determined treatment plan). Therefore, the configuration of a treatment device additional element is not sufficient to amount to significantly more than the recited judicial exception.
Claims 1, 16, and 24 recite a first model that is trained based on the set of prior patient treatment results and the set of prior patient dose treatment plans using one or more machine-learning techniques is well understood, routine, and conventional. This position is supported by (1) Purdie et al. (US Patent App No 2016/0140300)(see the Detailed Description in ¶ 0121 for machine learning radiation therapy planning); (2) Yin et al. (US Patent App No 2020/0108276)(see the Detailed Description in ¶ 0065-67 and ¶ 0178 for a machine learning generated model of past patient radiation treatment plans and outcomes); and Willcut and Stark (US Patent No 9764162)(see the Detailed Description in col 14 lines 36- 63 teaching on generating machine learning models from patient radiation treatment plans and results to provide current patient 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 2, 4, 5-13, 15, 40, 16-23, 41, and 42 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. These dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1, 16, and 24, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
Claims 11-2, 4, 6-13, 15-24, and 40-42 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-12, 15-24, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent No. 8,986,186) [hereinafter Zhang] in view of Wu Zhou and Yaoqin Xie, Interactive contour delineation and refinement in treatment planning of image-guided radiation therapy, 15(1) J of Applied Clinical Med Physics 141-166 (Nov. 1, 2014)[hereinafter Zhou] in further view of Ge et al., A planning quality evaluation tool for prostate adaptive IMRT based on machine learning, 38(2) Med. Phys. 719-726 (Feb 2011)[hereinafter Ge].
As per claim 1, Zhang discloses the following limitations: 
a method for creating a radiation treatment plan for a given patient, the method comprising is taught in the Detailed Description in column 14 lines 51-52 (teaching on a system for generating radiation treatment plans);
receiving imaging data that includes a representation of an interior of a patient who is to receive radiation treatment is taught in the Claims in column 52 lines 62-64 (teaching on the system receiving tumor position information for the patient from an imaging device);
repeatedly performing a treatment planning process comprising
detecting at least one contour identifying one or more anatomical structures is taught in the Detailed Description in column 12 lines 16-19 and column 18 lines 12-15 (teaching on determining the isodose contours for prospective plans);
and at least one tumor volume represented by the imaging data is taught in the Detailed Description in column 13 lines 43-46 and 49-51, column 22 lines 28-30, and (teaching on determining the planning target volume which is the principal tumor volume/primary treatment volume);
computing a set of dose treatment plans for the patient based on the at least one contour is taught in the Detailed Description in column 12 lines 47-62 and in the Claims at column 53 lines 8-9 and column 54 lines 11-17 (teaching on the contour affecting the computed dose for the treatment);
and a set of prior patient dose treatment plans is taught in the Detailed Description in column 12 lines 27-28, column 15 lines 18-19, column 21 lines 61-64, and column 29 lines 50-53 (teaching on the system retrieving past patient treatment plans from an expert database that most closely match the needs of the current patient for determining the dose);
computing a set of recommended treatment results for the patient based on the at least one contour is taught in the Detailed Description in column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment);
a set of prior patient treatment results and the set of prior patient dose treatment plans is taught in the Detailed Description in column 33 lines 35-38 and column 29 lines 50-53 (teaching on the AutoPlan system allowing for comparison between the current and past 
wherein each recommended treatment result in the set of recommended treatment results specifies one or more results of delivering a given treatment plan to a patient is taught in the Detailed Description in column 27 lines 4-39 (teaching on the AutoPlan system generating a few different selectable plans, each with different compromises between harming organ's at risk verses successful treatment of the target organ (treated as synonymous to recommended treatment results), wherein the physician can view the different recommended treatment results via a sliding bar to the different treatment recommendations and view the corresponding plan to achieve said results);
presenting in a user interface the set of recommended treatment results to a user for evaluation is taught in the Detailed Description in column 14 line 54 and in the Figures at fig. 1 reference character 110 (teaching on displaying the treatment plans on a user interface device);
presenting in a user interface, in real-time, a modified set of recommended treatment results is taught in the Summary of the Invention in column 5 lines 28-31, in the Detailed Description in column 22 lines 35-39, and 27 lines 4-39 (teaching on repeating the planning process until the desired treatment results of reaching a certain toxicity determined to be effective at treating the area of interest wherein the physician can view the different recommended treatment results via a sliding bar to the different treatment recommendations and view the corresponding plan to achieve said results);
wherein the treatment planning process is repeated until a selection is made by the clinician of one of the modified set of recommended treatment results is taught in the Summary of the Invention in column 5 lines 28-31, in the Detailed Description in column 22 lines 35-39, 
and in response to a selection from the clinician, providing the selected recommended treatment result to a system for generating a treatment plan for the patient that achieves the selected recommended treatment result is taught in the Detailed Description in column 14 lines 51-52 and column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment, and once the plan is selected, generating a radiation treatment plan for the patient); -AND-
causing a treatment device to be configured, based on one or more physical parameters associated with the treatment plan, to deliver a treatment to the patient is taught in the Background in column 1 lines 54-56 and in the Detailed Description in col 16 lines 65-67 (teaching on a radiation therapist using the final plan based on a patient physical parameter to deliver the treatment to the patient by a treatment device).
Zhang fails to teach the following. Zhou, however, does teach:
receiving a user input via the user interface providing at least one modified contour; and is taught in the § B.3 Manual revision on p. 147-149 and Fig. 1 on p. 145 (teaching on enabling the user to manually alter the predetermined contours to optimize the treatment planning); -AND-
generated based on the at least one modified contour and the first model is taught in the § I Introduction on p. 142-143 (teaching on utilizing both automatic contour detection (treated here as the first model) with manual optimization to replan treatment to produce the highest treatment precision within a treatment planning software system).

Zhang and Zhou fail to teach the following. Ge, however, does teach:
and a first model that is trained based on the set of prior patient treatment results and the set of prior patient dose treatment plans using one or more machine-learning techniques is taught in the § II.A. Patient data on p. 720, II.D. SVR and model training on p. 721-722, and V. CONCLUSIONS on p. 726 (teaching on a machine learning generated treatment model for radiation treatment planning using past patient treatment plans and results determined via timed imaging of treated area).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system with manual manipulation of the machine determined contour data points to Zhang and Zhou to include a model generated from machine learning based on past patient plans and outcomes of Ge with the motivation of ensuring plan quality for adaptive radiation treatments (Ge in the Abstract’s Purpose on p. 719). 
As per claim 2, the combination of Zhang, Zhou, and Ge discloses all of the limitations of claim 1. Zhang also discloses the following:
the method of claim 1, wherein a treatment result represents a set of one or more adverse events, wherein each adverse event is associated with one or more of the following outcomes
a probability of level of toxicity to each identified anatomical structure is taught in the Detailed Description in column 30 lines 10-11 and table 1 (teaching on the base objective function for determining the treatment dosage probability including the dosage boundaries for the surrounding organs; measured in radiation absorption - centigray (cGy)); -AND-
or a highest probable level of toxicity to each identified anatomical structure is taught in the Detailed Description in column 30 lines 12-15 and table 1 and in column 31 lines 14-15 (teaching on the base objective function for determining the treatment dosage probability including the dosage maximum boundary for the surrounding organs (measured in radiation absorption - centigray (cGy))).
As per claim 4, the combination of Zhang, Zhou, and Ge discloses all of the limitations of claim 1. Zhang also discloses the following:
the method of claim 1 wherein a first treatment result of the set of recommended treatment results is a predicted treatment result that is generated using the… model is taught in the Detailed Description in columns 33-34 table 2 (teaching on treatment plan result predictions (P+ % column) association with other outcome specific probabilities);
based on a plurality of prior patient dose treatment plans and treatment results associated with the plurality of prior patient dose treatment plans is taught in the Detailed Description in column 15 lines 29-34 , column 29 lines 7-8, and in the Brief Summary in column 4 lines 14-18 (teaching on the treatment result recommendations being derived from previous patients with a similar prognosis' response to a specific treatment plan); -AND-
wherein the … model is further based on a medical history of the prior patients associated with the plurality of prior patient dose treatment plans is taught in the Detailed Description in column 6 lines 62-64, column 15 lines 29-33, and column 29 lines 50-53 (teaching on the 
Zhang and Zhou fail to teach the following. Ge, however, does teach:
the first model is taught in the § II.A. Patient data on p. 720, II.D. SVR and model training on p. 721-722, and V. CONCLUSIONS on p. 726 (teaching on the first model being a machine learning generated treatment model for radiation treatment planning using past patient treatment plans and results determined via timed imaging of treated area).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system with manual manipulation of the machine determined contour data points to Zhang and Zhou to include a model generated from machine learning based on past patient plans and outcomes of Ge with the motivation of ensuring plan quality for adaptive radiation treatments (Ge in the Abstract’s Purpose on p. 719). 
As per claim 6, the combination of Zhang, Zhou, and Ge discloses all of the limitations of claim 4. Zhang also discloses the following:
the method of claim 4, wherein computing the set of recommended treatment results comprises: computing the first treatment result using the … model and determining a set of prior patient treatment results that are within a threshold difference from the first treatment result is taught in the Detailed Description in column 22 lines 10-40, column 22 lines 41-52, and in column 30 lines 46-52 (teaching on the system first setting treatment objectives starting parameters then iterating through the expert database values, removing/altering parameters that fall outside of a predetermined threshold).
Zhang and Zhou fail to teach the following. Ge, however, does teach:
the first model is taught in the § II.A. Patient data on p. 720, II.D. SVR and model training on p. 721-722, and V. CONCLUSIONS on p. 726 (teaching on the first model being a machine 
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system with manual manipulation of the machine determined contour data points to Zhang and Zhou to include a model generated from machine learning based on past patient plans and outcomes of Ge with the motivation of ensuring plan quality for adaptive radiation treatments (Ge in the Abstract’s Purpose on p. 719). 
As per claim 7, the combination of Zhang, Zhou, and Ge discloses all of the limitations of claim 1. Zhang also discloses the following:
the method of claim 1 further comprising: receiving a selection from the user of one of the recommended treatment results for optimization wherein the optimization of the selected recommended treatment result comprises applying one or more filtering criteria defined by the user is taught in the Detailed Description in column 22 lines 10-40, column 22 lines 41-52, and in column 30 lines 46-52 (teaching on the system first setting treatment objectives, determining the starting parameters, and setting predetermined thresholds for the objectives);
determining a new set of prior patient treatment results that are within a threshold difference from the selected recommended treatment result and based on the one or more filtering criteria is taught in the Detailed Description in column 22 lines 10-40, column 22 lines 41-52, and in column 30 lines 46-52 (teaching on the system iterating through the expert database values, removing/altering parameters that fall outside of a predetermined threshold); -AND-
and presenting in the user interface the new set of prior patient treatment results to the user for evaluation is taught in the Detailed Description in column 14 lines 51-52 and 
As per claim 8, the combination of Zhang, Zhou, and Ge discloses all of the limitations of claim 7. Zhang also discloses the following:
the method of claim 7, wherein the filtering criteria comprise one or more of the following: an exclusion of an adverse event from the treatment result is taught in the Detailed Description in column 27 lines 4-15 (teaching on the initial objective functions and applying dose constraints to the organ-at-risk (OAR) to optimize the OAR - it is assumed that OAR sparing is synonymous with "excluding an adverse event"); -AND-
or a threshold limit on an outcome of an adverse event is taught in the Detailed Description in column 27 lines 4-15 and lines 54-59 (teaching on the system utilizing a predetermined threshold for the minimum dosage required to adequately treat the patient while optimizing organ at risk sparing (and thus limiting the likelihood of an adverse event)).
As per claim 9, the combination of Zhang, Zhou, and Ge discloses all of the limitations of claim 1. Zhang also discloses the following:
the method of claim 1, wherein detecting the at least one contour comprises: determining that a previously-detected contour has been modified or detecting a new contour identifying one or more anatomical structures is taught in the Detailed Description in column 22 lines 17-21 (teaching on the system recognizing and applying physician alterations to the automated contour detected); -AND-
and at least one tumor volume represented by the imaging data is taught in the Detailed Description in column 13 lines 43-46 and 49-51, column 22 lines 28-30, and (teaching on 
As per claim 10, the combination of Zhang, Zhou, and Ge discloses all of the limitations of claim 1. Zhang also discloses the following:
the method of claim 1, wherein the user interface enables the user to manually define one or more contours, remove a previously-detected contour, or modify a previously-detected contour one or more anatomical structures on a visual representation of the imaging data is taught in the Detailed Description in column 22 lines 17-21 (teaching on the system recognizing and applying physician alterations to the automated contour detected).
As per claim 11, the combination of Zhang, Zhou, and Ge discloses all of the limitations of claim 10. Zhang also discloses the following:
the method of claim 10, wherein the user interface graphically presents is taught in the Figures in fig. 8 and fig. 12f, in the Detailed Description in column 23 lines 20-24, in the Brief Description of the Drawings in column 9 lines 34-37, and in the Summary at column 6 lines 17-18 (teaching on a graphical user interface);
a plurality of adverse events that may result from the set of recommended dose treatment plans is taught in the Figures in fig. 8 and fig. 12 a-f, in the Detailed Description in column 23 lines 20-24 and column 27 lines 4-15, and in the Brief Description of the Drawings in column 9 lines 34-38 (teaching on the display of multiple adverse events, here organ sparing options, for treatment planning by the physician);
a predicted treatment result for the given patient that provides a predicted outcome for each adverse event
the set of prior patient treatment results, wherein each prior patient treatment result provides an outcome for each adverse event, the provided outcome a result of the prior patient dose treatment plan associated with the prior patient treatment result is taught in the Detailed Description in column 27 lines 18-34 and in column 30 table 1 (teaching on the organ sparing treatment parameters and the predicted outcome results - here the outcome results are reported in the predicted target cGy received under each organ sparing parameter setting for comparison by the physician).
As per claim 12, the combination of Zhang, Zhou, and Ge discloses all of the limitations of claim 11. Zhang also discloses the following:
the method of claim 11, wherein detecting an addition, removal, or modification of at least one contour in the user interface results in computing a new set of recommended treatment results that are displayed in the user interface is taught in the Detailed Description in column 22 lines 17-21 (teaching on the system recognizing and applying physician alterations to the automated contour detected and adjusting the treatment plans accordingly).
As per claim 15, the combination of Zhang, Zhou, and Ge discloses all of the limitations of claim 1. Zhang also discloses the following:
the method of claim 1, wherein the generated treatment plan comprises a dose treatment plan associated with the selected recommended treatment result for administering to the given patient is taught in the Detailed Description in column 14 lines 51-52 and column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment, and once the plan is selected, generating a radiation treatment plan for the patient).

the method of claim 1, wherein one or more parameters of a dose treatment plan associated with the selected recommended treatment result are provided to the system for generating the treatment plan for the patient that achieves the selected recommended treatment result is taught in the Detailed Description in column 14 lines 51-52 and column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment, and once the plan is selected, generating a radiation treatment plan for the patient).

As per claim 16, Zhang discloses the following limitations: 
one or more non-transitory computer-readable storage media storing executable computer program instructions for creating a radiation treatment plan for a given patient, the instructions performing steps comprising is taught in the Detailed Description in column 14 lines 51-52 and in the Claims in column 54 lines 52-57 (teaching on a computer system with storage and program instructions for generating radiation treatment plans);
receiving imaging data that includes a representation of an interior of a patient who is to receive radiation treatment is taught in the Claims in column 52 lines 62-64 (teaching on the system receiving tumor position information for the patient from an imaging device);
repeatedly performing a treatment planning process comprising
detecting at least one contour identifying one or more anatomical structures is taught in the Detailed Description in column 12 lines 16-19 and column 18 lines 12-15 (teaching on determining the isodose contours for prospective plans);
and at least one tumor volume represented by the imaging data is taught in the Detailed Description in column 13 lines 43-46 and 49-51, column 22 lines 28-30, and (teaching on determining the planning target volume which is the principal tumor volume/primary treatment volume);
computing a set of dose treatment plans for the patient based on the at least one contour is taught in the Detailed Description in column 12 lines 47-62 and in the Claims at column 53 lines 8-9 and column 54 lines 11-17 (teaching on the contour affecting the computed dose for the treatment);
and a set of prior patient dose treatment plans is taught in the Detailed Description in column 12 lines 27-28, column 15 lines 18-19, column 21 lines 61-64, and column 29 lines 50-53 (teaching on the system retrieving past patient treatment plans from an expert database that most closely match the needs of the current patient for determining the dose);
computing a set of recommended treatment results for the patient based on the at least one contour is taught in the Detailed Description in column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment);
a set of prior patient treatment results and the set of prior patient dose treatment plans is taught in the Detailed Description in column 33 lines 35-38 and column 29 lines 50-53 (teaching on the AutoPlan system allowing for comparison between the current and past 
wherein each recommended treatment result in the set of recommended treatment results specifies one or more results of delivering a given treatment plan to a patient is taught in the Detailed Description in column 27 lines 4-39 (teaching on the AutoPlan system generating a few different selectable plans, each with different compromises between harming organ's at risk verses successful treatment of the target organ (treated as synonymous to recommended treatment results), wherein the physician can view the different recommended treatment results via a sliding bar to the different treatment recommendations and view the corresponding plan to achieve said results);
presenting in a user interface the set of recommended treatment results to a user for evaluation is taught in the Detailed Description in column 14 line 54 and in the Figures at fig. 1 reference character 110 (teaching on displaying the treatment plans on a user interface device);
presenting in a user interface, in real-time, a modified set of recommended treatment results is taught in the Summary of the Invention in column 5 lines 28-31, in the Detailed Description in column 22 lines 35-39, and 27 lines 4-39 (teaching on repeating the planning process until the desired treatment results of reaching a certain toxicity determined to be effective at treating the area of interest wherein the physician can view the different recommended treatment results via a sliding bar to the different treatment recommendations and view the corresponding plan to achieve said results);
wherein the treatment planning process is repeated until a selection is made by the user of one of the modified set of recommended treatment results is taught in the Summary of the Invention in column 5 lines 28-31, in the Detailed Description in column 22 lines 35-39, and 
and in response to a selection from the user, providing the selected recommended treatment result to a system for generating a treatment plan for the patient that achieves the selected recommended treatment result is taught in the Detailed Description in column 14 lines 51-52 and column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment, and once the plan is selected, generating a radiation treatment plan for the patient); -AND-
causing a treatment device to be configured, based on one or more physical parameters associated with the treatment plan, to deliver a treatment to the patient is taught in the Background in column 1 lines 54-56 and in the Detailed Description in col 16 lines 65-67 (teaching on a radiation therapist using the final plan based on a patient physical parameter to deliver the treatment to the patient by a treatment device).
Zhang fails to teach the following. Zhou, however, does teach:
receiving a user input via the user interface providing at least one modified contour; and is taught in the § B.3 Manual revision on p. 147-149 and Fig. 1 on p. 145 (teaching on enabling the user to manually alter the predetermined contours to optimize the treatment planning); -AND-
generated based on the at least one modified contour and the first model is taught in the § I Introduction on p. 142-143 (teaching on utilizing both automatic contour detection (treated here as the first model) with manual optimization to replan treatment to produce the highest treatment precision within a treatment planning software system).

Zhang and Zhou fail to teach the following. Ge, however, does teach:
and a first model that is trained based on the set of prior patient treatment results and the set of prior patient dose treatment plans using one or more machine-learning techniques is taught in the § II.A. Patient data on p. 720, II.D. SVR and model training on p. 721-722, and V. CONCLUSIONS on p. 726 (teaching on a machine learning generated treatment model for radiation treatment planning using past patient treatment plans and results determined via timed imaging of treated area).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system with manual manipulation of the machine determined contour data points to Zhang and Zhou to include a model generated from machine learning based on past patient plans and outcomes of Ge with the motivation of ensuring plan quality for adaptive radiation treatments (Ge in the Abstract’s Purpose on p. 719). 
As per claim 17, the combination of Zhang, Zhou, and Ge discloses all of the limitations of claim 16. Zhang also discloses the following:
the one or more non-transitory computer-readable storage media of claim 16, wherein a treatment result represents a set of one or more adverse events wherein each adverse event is associated with one or more of the following outcomes
a probability of level of toxicity to each identified anatomical structure is taught in the Detailed Description in column 30 lines 10-11 and table 1 (teaching on the base objective function for determining the treatment dosage probability including the dosage boundaries for the surrounding organs (measured in radiation absorption - centigray (cGy))); -AND-
or a highest probable level of toxicity to each identified anatomical structure is taught in the Detailed Description in column 30 lines 12-15 and table 1 and in column 31 lines 14-15 (teaching on the base objective function for determining the treatment dosage probability including the dosage maximum boundary for the surrounding organs (measured in radiation absorption - centigray (cGy))).
As per claim 18, the combination of Zhang, Zhou, and Ge discloses all of the limitations of claim 16. Zhang also discloses the following:
the one or more non-transitory computer-readable storage media of claim 16, wherein a first treatment result of the set of recommended treatment results is a predicted treatment result that is generated using the… model is taught in the Detailed Description in columns 33-34 table 2 (teaching on treatment plan result predictions (P+ % column) association with other outcome specific probabilities); -AND-
based on a plurality of prior patient dose treatment plans and treatment results associated with the plurality of prior patient dose treatment plans is taught in the Detailed Description in column 15 lines 29-34, column 29 lines 7-8, and in the Brief Summary in column 4 lines 14-18 (teaching on the treatment result recommendations being derived from previous patients with a similar prognosis' response to a specific treatment plan).
Zhang and Zhou fail to teach the following. Ge, however, does teach:
the first model is taught in the § II.A. Patient data on p. 720, II.D. SVR and model training on p. 721-722, and V. CONCLUSIONS on p. 726 (teaching on the first model being a machine learning generated treatment model for radiation treatment planning using past patient treatment plans and results determined via timed imaging of treated area).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system with manual manipulation of the machine determined contour data points to Zhang and Zhou to include a model generated from machine learning based on past patient plans and outcomes of Ge with the motivation of ensuring plan quality for adaptive radiation treatments (Ge in the Abstract’s Purpose on p. 719). 
As per claim 19, the combination of Zhang, Zhou, and Ge discloses all of the limitations of claim 18. Zhang also discloses the following:
the one or more non-transitory computer-readable storage media of claim 18, wherein the … model is further based on a medical history of the prior patients associated with the plurality of prior patient dose treatment plans is taught in the Detailed Description in column 6 lines 62-64, column 15 lines 29-33, and column 29 lines 50-53 (teaching on the system storing previous patient treatment histories in the expert database for determining the current patient's treatment recommendations).
Zhang and Zhou fail to teach the following. Ge, however, does teach:
the first model is taught in the § II.A. Patient data on p. 720, II.D. SVR and model training on p. 721-722, and V. CONCLUSIONS on p. 726 (teaching on the first model being a machine learning generated treatment model for radiation treatment planning using past patient treatment plans and results determined via timed imaging of treated area).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system with manual manipulation of the machine determined contour data points to Zhang and 
As per claim 20, the combination of Zhang, Zhou, and Ge discloses all of the limitations of claim 18. Zhang also discloses the following:
the one or more non-transitory computer-readable storage media of claim 18, the instructions performing steps for computing the set of recommended treatment results further comprising: computing the first treatment result using the … model and determining a set of prior patient treatment results that are within a threshold difference from the first treatment result is taught in the Detailed Description in column 22 lines 10-40, column 22 lines 41-52, and in column 30 lines 46-52 (teaching on the system first setting treatment objectives starting parameters then iterating through the expert database values, removing/altering parameters that fall outside of a predetermined threshold).
Zhang and Zhou fail to teach the following. Ge, however, does teach:
the first model is taught in the § II.A. Patient data on p. 720, II.D. SVR and model training on p. 721-722, and V. CONCLUSIONS on p. 726 (teaching on the first model being a machine learning generated treatment model for radiation treatment planning using past patient treatment plans and results determined via timed imaging of treated area).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system with manual manipulation of the machine determined contour data points to Zhang and Zhou to include a model generated from machine learning based on past patient plans and outcomes of Ge with the motivation of ensuring plan quality for adaptive radiation treatments (Ge in the Abstract’s Purpose on p. 719). 

the one or more non-transitory computer-readable storage media of claim 16, the instructions performing steps further comprising: receiving a selection from the user of one of the recommended treatment results for optimization wherein the optimization of the selected recommended treatment result comprises applying one or more filtering criteria defined by the user is taught in the Detailed Description in column 22 lines 10-40, column 22 lines 41-52, and in column 30 lines 46-52 (teaching on the system first setting treatment objectives, determining the starting parameters, and setting predetermined thresholds for the objectives);
determining a new set of prior patient treatment results that are within a threshold difference from the selected recommended treatment result and based on the one or more filtering criteria is taught in the Detailed Description in column 22 lines 10-40, column 22 lines 41-52, and in column 30 lines 46-52 (teaching on the system iterating through the expert database values, removing/altering parameters that fall outside of a predetermined threshold); -AND-
and presenting in the user interface the new set of prior patient treatment results to a user for evaluation is taught in the Detailed Description in column 14 lines 51-52 and column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment, and once the plan is selected, generating a radiation treatment plan for the patient).
As per claim 22, the combination of Zhang, Zhou, and Ge discloses all of the limitations of claim 16. Zhang also discloses the following:
the one or more non-transitory computer-readable storage media of claim 16, the instructions performing steps for populating the user interface comprising: presenting the imaging data that includes the representation of the interior of the patient who is to receive radiation treatment is taught in the Claims in column 52 lines 62-64 (teaching on the system receiving tumor position information for the patient from an imaging device)
presenting the at least one detected contour identifying one or more anatomical structures is taught in the Detailed Description in column 12 lines 16-19 and column 18 lines 12-15 (teaching on determining the isodose contours for prospective plans);
and at least one tumor volume represented by the imaging data is taught in the Detailed Description in column 13 lines 43-46 and 49-51, column 22 lines 28-30, and (teaching on determining the planning target volume which is the principal tumor volume/primary treatment volume);
presenting a plurality of adverse events that may result from the set of recommended dose treatment plans; and is taught in the Figures in fig. 8 and fig. 12 a-f, in the Detailed Description in column 23 lines 20-24 and column 27 lines 4-15, and in the Brief Description of the Drawings in column 9 lines 34-38 (teaching on the display of multiple adverse events, here organ sparing options, for treatment planning by the physician);
presenting the set of recommended treatment results comprising: a first treatment result for the given patient that provides a predicted outcome for each adverse event and one or more additional treatment results is taught in the Detailed Description in columns 33-34 table 2 (teaching on treatment plan result predictions (P+ % column) association with other outcome specific probabilities); -AND-
wherein each additional treatment result provides an outcome for each adverse event, the provided outcome a result of a prior patient dose treatment plan associated with the prior patient treatment result is taught in the Detailed Description in column 27 lines 18-34 and in column 30 table 1 (teaching on the organ sparing treatment parameters and the predicted outcome results - here the outcome results are reported in the predicted target cGy received under each organ sparing parameter setting for comparison by the physician).
As per claim 23, the combination of Zhang, Zhou, and Ge discloses all of the limitations of claim 22. Zhang also discloses the following:
the one or more non-transitory computer-readable storage media of claim 22, the instructions performing steps for populating the user interface further comprising: detecting an addition, removal, or modification of at least one detected contour is taught in the Detailed Description in column 22 lines 17-21 (teaching on the system recognizing and applying physician alterations to the automated contour detected and adjusting the treatment plans accordingly);
creating a new set of contours comprising any added contours, any modified contours, and any previously-detected contours that are un-modified is taught in the Detailed Description in column 22 lines 17-21 (teaching on the system recognizing and applying physician alterations to the automated contour detected); -AND-
upon detection, computing a new set of recommended treatment results based on the new set of contours; and presenting the new set of recommended treatment results is taught in the Detailed Description in column 22 lines 17-21 (teaching on the system recognizing and applying physician alterations to the automated contour detected and adjusting the treatment plans accordingly).
As per claim 41, the combination of Zhang, Zhou, and Ge discloses all of the limitations of claim 16. Zhang also discloses the following:
the one or more non-transitory computer-readable storage media of claim 16, wherein one or more parameters of a dose treatment plan associated with the selected recommended treatment result are provided to the system for generating the treatment plan for the patient that achieves the selected recommended treatment result is taught in the Detailed Description in column 14 lines 51-52 and column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment, and once the plan is selected, generating a radiation treatment plan for the patient).

As per claim 24, Zhang discloses the following limitations: 
a computer system for creating a radiation treatment plan for a given patient, the instructions performing steps, comprising: one or more non-transitory computer-readable storage media storing executable computer program instructions comprising instructions for is taught in the Detailed Description in column 14 lines 51-52 and in the Claims in column 54 lines 52-57 (teaching on a computer system with storage and program instructions for generating radiation treatment plans);
receiving imaging data that includes a representation of an interior of a patient who is to receive radiation treatment is taught in the Claims in column 52 lines 62-64 (teaching on the system receiving tumor position information for the patient from an imaging device);
repeatedly performing a treatment planning process comprising
detecting at least one contour identifying one or more anatomical structures is taught in the Detailed Description in column 12 lines 16-19 and column 18 lines 12-15 (teaching on determining the isodose contours for prospective plans);
and at least one tumor volume represented by the imaging data is taught in the Detailed Description in column 13 lines 43-46 and 49-51, column 22 lines 28-30, and (teaching on determining the planning target volume which is the principal tumor volume/primary treatment volume);
computing a set of dose treatment plans for the patient based on the at least one contour is taught in the Detailed Description in column 12 lines 47-62 and in the Claims at column 53 lines 8-9 and column 54 lines 11-17 (teaching on the contour affecting the computed dose for the treatment);
and a set of prior patient dose treatment plans is taught in the Detailed Description in column 12 lines 27-28, column 15 lines 18-19, column 21 lines 61-64, and column 29 lines 50-53 (teaching on the system retrieving past patient treatment plans from an expert database that most closely match the needs of the current patient for determining the dose);
computing a set of recommended treatment results for the patient based on the at least one contour is taught in the Detailed Description in column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment);
a set of prior patient treatment results and the set of prior patient dose treatment plans is taught in the Detailed Description in column 33 lines 35-38 and column 29 lines 50-53 (teaching on the AutoPlan system allowing for comparison between the current and past 
wherein each recommended treatment result in the set of recommended treatment results specifies one or more results of delivering a given treatment plan to a patient is taught in the Detailed Description in column 27 lines 4-39 (teaching on the AutoPlan system generating a few different selectable plans, each with different compromises between harming organ's at risk verses successful treatment of the target organ (treated as synonymous to recommended treatment results), wherein the physician can view the different recommended treatment results via a sliding bar to the different treatment recommendations and view the corresponding plan to achieve said results);
presenting in a user interface the set of recommended treatment results to a user for evaluation is taught in the Detailed Description in column 14 line 54 and in the Figures at fig. 1 reference character 110 (teaching on displaying the treatment plans on a user interface device);
presenting in the user interface, in real-time, a modified set of recommended treatment results is taught in the Summary of the Invention in column 5 lines 28-31, in the Detailed Description in column 22 lines 35-39, and 27 lines 4-39 (teaching on repeating the planning process until the desired treatment results of reaching a certain toxicity determined to be effective at treating the area of interest wherein the physician can view the different recommended treatment results via a sliding bar to the different treatment recommendations and view the corresponding plan to achieve said results);
wherein the treatment planning process is repeated until a selection is made by the user of one of the modified set of recommended treatment results is taught in the Summary of the Invention in column 5 lines 28-31, in the Detailed Description in column 22 lines 35-39, and 
in response to a selection from the user, providing the selected recommended treatment result to a system for generating a treatment plan for the patient that achieves the selected recommended treatment result is taught in the Detailed Description in column 14 lines 51-52 and column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment, and once the plan is selected, generating a radiation treatment plan for the patient); 
causing a treatment device to be configured, based on one or more physical parameters associated with the treatment plan, to deliver a treatment to the patient; and is taught in the Background in column 1 lines 54-56 and in the Detailed Description in col 16 lines 65-67 (teaching on a radiation therapist using the final plan based on a patient physical parameter to deliver the treatment to the patient by a treatment device); -AND-
and a processor for executing the computer program instructions is taught in the Detailed Description in column 14 lines 51-52 and in the Claims in column 54 lines 52-57 (teaching on a computer system with storage, program instructions, and a processor).
Zhang fails to teach the following. Zhou, however, does teach:
receiving a user input via the user interface providing at least one modified contour; and
generated based on the at least one modified contour and the first model is taught in the § I Introduction on p. 142-143 (teaching on utilizing both automatic contour detection (treated here as the first model) with manual optimization to replan treatment to produce the highest treatment precision within a treatment planning software system).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system to Zhang to include manual manipulation of the machine determined contour data points of Zhou with the motivation of improving “the accurate contour delineation of the target and/or organs at risk (OAR) [that] is essential in treatment planning for image-guided radiation therapy (IGRT)” (Zhou in the Abstract on p. 141).
Zhang and Zhou fail to teach the following. Ge, however, does teach:
and a first model that is trained based on the set of prior patient treatment results and the set of prior patient dose treatment plans using one or more machine-learning techniques is taught in the § II.A. Patient data on p. 720, II.D. SVR and model training on p. 721-722, and V. CONCLUSIONS on p. 726 (teaching on a machine learning generated treatment model for radiation treatment planning using past patient treatment plans and results determined via timed imaging of treated area).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system with manual manipulation of the machine determined contour data points to Zhang and Zhou to include a model generated from machine learning based on past patient plans and outcomes of Ge with the motivation of ensuring plan quality for adaptive radiation treatments (Ge in the Abstract’s Purpose on p. 719). 
As per claim 42, Zhang, Zhou, and Ge discloses all of the limitations of claim 24. Zhang also discloses the following:
the computer system of claim 24, wherein one or more parameters of a dose treatment plan associated with the selected recommended treatment result are provided to the system for generating the treatment plan for the patient that achieves the selected recommended treatment result is taught in the Detailed Description in column 14 lines 51-52 and column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment, and once the plan is selected, generating a radiation treatment plan for the patient).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent No. 8,986,186) [hereinafter Zhang] in view of Wu Zhou and Yaoqin Xie, Interactive contour delineation and refinement in treatment planning of image-guided radiation therapy, 15(1) J of Applied Clinical Med Physics 141-166 (Nov. 1, 2014)[hereinafter Zhou] in further view of Ge et al., A planning quality evaluation tool for prostate adaptive IMRT based on machine learning, 38(2) Med. Phys. 719-726 (Feb 2011)[hereinafter Ge] in further view of UX User Experience, GUI Design advice on Add/Remove/Edit form (Apr. 8 2013)[hereinafter UX]. 
As per claim 13, the combination of Zhang, Zhou, and Ge discloses all of the limitations of claim 11. Zhang also discloses the following: 
the method of claim 11, wherein the user interface comprises a list of additional adverse events that may be selected for display in the user interface, such that an outcome of each selected adverse event is displayed in the user interface is taught in the Claims in column 53 lines 45-48 (teaching on changing the objective function after re-analyzing tumor data between treatments - note that objective functions include organ avoidance options to reduce adverse damage to surrounding organs).
Zhang, Zhou, and Ge fails to teach the following limitation. UX, however, does teach: 
and wherein the user interface is configured to allow a user to remove one or more of the adverse events from displaying in the user interface is taught in the first up-voted answer on p. 4 figure 2 pop-up (teaching on a GUI that allows the user to delete a data entry point).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radiation treatment planning system of Zhang, Zhou, and Ge to include the option to remove a data entry view point from a graphical user interface as taught by UX with the motivation of making “the most important information… immediately visible” on the interface (UX in the original posted question on p. 1). 


Response to Arguments
Applicant's arguments filed 28 April 2021 with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant first asserts that the newly amended limitations including the machine learning generated model use and treatment device configuration do not fall within the recited abstract idea groupings and integrate the abstract idea into a practical application. Examiner agrees in part, the newly limitations were analyzed as additional elements to the abstract idea. The limitations however failed to integrate the abstract idea into a practical application. As stated previously, the claims only recite the prophylactic step as a tool which only serves as insignificant post solution activity (MPEP § 2106.05(g) - insignificant pre/post-solution activity). Additionally, absent of language wherein the model is generated and iteratively updated/trained by the system, the use of the model output of a machine learning system serves as an extra solution activity incidental to the primary process that is merely a nominal or tangential addition to the claim (MPEP § 2106.05(g) - insignificant pre/post-solution activity). Applicant asserts that the use of the machine learned model from past patient treatment and results is a not well understood, routine, and conventional additional elements. Examiner disagrees - as evidenced above utilizing three distinct resources disclosing similar machine learning models utilized in an analogous context. Finally, Applicant asserts that the amended claims pose no danger of preempting an abstract idea in that the claims .
Applicant’s arguments, filed 28 April 2021 with respect to 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ge, as per the rejection above.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626